DETAILED ACTION
This action is in response to communications filed on April 27th, 2021.
Claims 16-17, 19, and 21-32 are hereby allowed.  Claims 16-17, 19, and 21-27 are currently amended.  Claims 28-32 are newly presented.  And claim 6-9, 12-15, and 20 are currently canceled.
The present application claims priority to provisional application no. 62/684,022 filed on June 12th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 7-8 of their response filed on April 27th, 2021, are persuasive.  Specifically, that the prior art of record (the combination of Wieser in view of Marguello) does not disclose constructing a virtual reality environment made up of two video, recorded by two different video recording devices, which are permitted to be shared, and overlaying information onto the virtual reality environment that is extracted from a separate video (where the extracted content is not sourced from either of the two video that were used to create the virtual reality environment).
Upon further search and consideration in the technology area of creating a virtual reality environment using shared user-generated content, no prior art was identified as teaching the overlaying of information extracted from a video onto a virtual reality environment, where the virtual reality environment is created from user-generated content (videos) which is permitted to be shared.  And created based on the location and point of view of the video, where the location and point of view of the videos are stored in a database with the video content.  The aforementioned claim limitations in combination with all the other limitations of the independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belimpasakis	Pat. Pub.	2011/0238751
Lee		Pat. Pub.	2012/0154619
Velkavh		Pat. Pub.	2013/0162644
Loxam		Pat. Pub.	2014/0253743
Huddy		Pat. Pub.	2018/0089898
Clement	Pat. Pub.	2018/0107839
Milevski	Pat. Pub.	2018/0123813
Du		Pat. Pub.	2018/0322674
Bendale	Pat. Pub.	2018/0341811
Spivak		Pat. Pub.	2019/0108578
Spivak		Pat. Pub.	2019/0108682
Gupta		Pat. Pub.	2019/0130655
Schwartz	Pat. Pub.	2019/0236631
Spivak		Pat. Pub.	2021/0074068

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/5/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457